     Case 2:17-cv-00062-SMJ      ECF No. 419     filed 12/01/20   PageID.8827 Page 1 of 5


                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
1                                                                     EASTERN DISTRICT OF WASHINGTON




2
                                                                      Dec 01, 2020
                                                                           SEAN F. MCAVOY, CLERK


3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     BARBARA DAVIS, as Personal                  No.    2:17-cv-00062-SMJ
5    Representative of the Estate of G.B.,
     deceased,
6                                                ORDER DISMISSING
                               Plaintiff,        DEFENDANTS
7
                  v.
8
     JENNIFER STRUS, individually and in
9    her official capacity acting under the
     color of state law; HEIDI KAAS,
10   individually and in her official capacity
     acting under the color of state law;
11   MELISSA KEHMEIER, individually
     and in her official capacity acting under
12   the color of state law; JAMES
     DESMOND, individually and in his
13   official capacity acting under the color
     of state law; CASSIE ANDERSON,
14   individually and in her official capacity
     acting under the color of state law;
15   BRINA CARRIGAN, individually and
     in her official capacity acting under the
16   color of state law; MAGGIE
     STEWART, individually and in her
17   official capacity acting under the color
     of state law; LORI BLAKE,
18   individually and in her official capacity
     acting under the color of state law;
19   SHANNON SULLIVAN, individually
     and in her official capacity acting under
20   the color of state law; SUSAN
     STEINER, individually and in her


     ORDER DISMISSING DEFENDANTS – 1
     Case 2:17-cv-00062-SMJ     ECF No. 419      filed 12/01/20   PageID.8828 Page 2 of 5




1    official capacity acting under the color
     of state law; CAMERON NORTON,
2    individually and in his official capacity
     acting under the color of state law;
3    SARAH OASE, individually and in her
     official capacity acting under the color
4    of state law; RANA PULLOM,
     individually and in her official capacity
5    acting under the color of state law;
     DONALD WILLIAMS, individually
6    and in his official capacity acting under
     the color of state law; CHRIS MEJIA,
7    individually and in his official capacity
     acting under the color of state law;
8    RIVERSIDE SCHOOL DISTRICT NO.
     416, a Municipal Corporation duly
9    organized and existing under the laws
     of Washington State; JUANITA
10   MURRAY, individually and in her
     official capacity acting under the color
11   of state law; ROBERTA KRAMER,
     individually and in her official capacity
12   acting under the color of state law;
     SARAH RAMSDEN, individually and
13   in her official capacity acting under the
     color of state law; CAROLINE
14   RAYMOND, individually and in her
     official capacity acting under the color
15   of state law; CHERI MCQUESTEN,
     individually and in her official capacity
16   acting under the color of state law;
     SARAH RAMSEY, individually and in
17   her official capacity acting under the
     color of state law; TAMI BOONE,
18   individually and in her official capacity
     acting under the color of state law;
19   MELISSA REED, individually and in
     her official capacity acting under the
20   color of state law; ANN STOPAR,
     individually and in her official capacity


     ORDER DISMISSING DEFENDANTS – 2
         Case 2:17-cv-00062-SMJ    ECF No. 419    filed 12/01/20   PageID.8829 Page 3 of 5




1    acting under the color of state law;
     KRISTINA GRIFFITH, individually
2    and in her official capacity acting under
     the color of state law; WENDY
3    SUPANCHICK, individually and in her
     official capacity acting under the color
4    of state law; SHERRY DORNQUAST,
     individually and in her official capacity
5    acting under the color of state law;
     GARY VANDERHOLM, individually
6    and in his official capacity acting under
     the color of state law; ROGER PRATT,
7    individually and in his official capacity
     acting under the color of state law;
8    CHRIS NIEUWENHUIS, individually
     and in his official capacity acting under
9    the color of state law; and JOHN DOES
     1–50, individually and in their official
10   capacities acting under the color of state
     law,
11
                                  Defendants.
12

13            Before the Court, without oral argument, is the parties’ Stipulated Motion for

14   Dismissal Without Prejudice, ECF Nos. 417, 418.1 Consistent with the parties’

15   agreement and Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY

16   ORDERED:

17            1.    The parties’ Stipulated Motion for Dismissal Without Prejudice, ECF

18                  Nos. 417, 418, is GRANTED.

19

20   1
       The parties filed a corrected document which indicated that the Court should
     dismiss the claims without prejudice. ECF No. 418.


     ORDER DISMISSING DEFENDANTS – 3
     Case 2:17-cv-00062-SMJ     ECF No. 419   filed 12/01/20   PageID.8830 Page 4 of 5




1         2.   All claims against Juanita Murray, Roberta Kramer, Sarah Ramsden,

2              Caroline Raymond, Cheri McQuesten, Sarah Ramsey (incorrectly

3              named), Tami Boone, Melissa Reed, Ann Stopar, Kristina Griffith (nka

4              Banich), Wendy Supanchick, Sherry Dornquast, Gary Vanderholm,

5              Roger Pratt, and Chris Nieuwenhuis are DISMISSED WITHOUT

6              PREJUDICE, with all parties to bear their own costs and attorney

7              fees.

8         3.   The Clerk’s Office is directed to AMEND the caption as follows:

9              BARBARA DAVIS, as Personal Representative of the Estate of G.B.,
               deceased,
10
                              Plaintiff,
11
                       v.
12
               JENNIFER STRUS, individually and in her official capacity acting
13             under the color of state law; HEIDI KAAS, individually and in her
               official capacity acting under the color of state law; MELISSA
14             KEHMEIER, individually and in her official capacity acting under the
               color of state law; JAMES DESMOND, individually and in his official
15             capacity acting under the color of state law; CASSIE ANDERSON,
               individually and in her official capacity acting under the color of state
16             law; BRINA CARRIGAN, individually and in her official capacity
               acting under the color of state law; MAGGIE STEWART, individually
17             and in her official capacity acting under the color of state law; LORI
               BLAKE, individually and in her official capacity acting under the
18             color of state law; SHANNON SULLIVAN, individually and in her
               official capacity acting under the color of state law; SUSAN
19             STEINER, individually and in her official capacity acting under the
               color of state law; CAMERON NORTON, individually and in his
20             official capacity acting under the color of state law; SARAH OASE,
               individually and in her official capacity acting under the color of state


     ORDER DISMISSING DEFENDANTS – 4
     Case 2:17-cv-00062-SMJ      ECF No. 419   filed 12/01/20   PageID.8831 Page 5 of 5




1                 law; RANA PULLOM, individually and in her official capacity acting
                  under the color of state law; DONALD WILLIAMS, individually and
2                 in his official capacity acting under the color of state law; CHRIS
                  MEJIA, individually and in his official capacity acting under the color
3                 of state law; RIVERSIDE SCHOOL DISTRICT NO. 416, a Municipal
                  Corporation duly organized and existing under the laws of Washington
4                 State; and JOHN DOES 1–50, individually and in their official
                  capacities acting under the color of state law,
5
                        Defendants.
6

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide copies to all counsel.

9          DATED this 1st day of December 2020.

10

11                             _________________________
                               SALVADOR MENDOZA, JR.
12                             United States District Judge

13

14

15

16

17

18

19

20



     ORDER DISMISSING DEFENDANTS – 5
